Citation Nr: 0922449	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to April 
1953.  He died in May 2004, and the appellant is the 
Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the RO.  The Board remanded the issue on appeal for 
further development in January 2008.


FINDING OF FACT

The Veteran was not continuously rated totally disabled due 
to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records reported by the 
appellant.  There is no indication from the record of 
additional records for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  Because 
this case turns on specific service and/or legal 
requirements, it does not warrant any type of medical 
opinion.

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim.  The RO also notified the appellant 
of exactly which portion of that evidence was to be provided 
by her and which portion VA would attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the VCAA letters from August 2004 and July 2008 were 
issued both prior and subsequent to the appealed rating 
decision.  The July 2008 letter contained the more specific 
language, in reference to the applicable laws and 
regulations.  In short, the RO has taken all necessary steps 
to both notify the appellant of the evidence needed to 
substantiate her claim and assist her in developing relevant 
evidence.  Moreover, the RO readjudicated the appeal, most 
recently in a September 2008 Supplemental Statement of the 
Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  While the notice was 
insufficient in this regard, no rating or effective date is 
assigned when the benefit sought is denied, therefore, the 
appellant was not prejudiced.   

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war (POW) who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime, and without consideration of 
"hypothetical entitlement" to benefits raised for the first 
time after a veteran's death.  See Rodriguez v. Nicholson, 
511 F.3d 1147 (Fed. Cir. 2008) (holding that the revised 
provisions of 38 C.F.R. § 3.22, as amended in 2000, may be 
applied to claims for DIC benefits filed by survivors before 
the amendment took effect).

The Veteran was not a former POW with a disability that was 
continuously rated totally disabling for a period of one year 
or more immediately preceding death; he died more than 10 
years following his retirement from active service; and he 
was not receiving or entitled to receive compensation at the 
100 percent rate for the 10-year period immediately preceding 
his death.  At the time of the Veteran's death in May 2004, a 
total rating based on individual unemployability (TDIU) was 
in effect; however, TDIU had only been effective from July 
1995 (approximately 9 years).  

Moreover, there has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


